Case 19-22715-CMB         Doc 47-2 Filed 07/15/19 Entered 07/15/19 10:12:30              Desc
                              Proposed Order Page 1 of 1


                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In Re: 5171 CAMPBELLS LAND CO., INC.,            :     Bankruptcy No. 19-22715 (CMB)
                                                 :
                             Debtor              :
       PAUL R. YAGELSKI,                         :     Chapter 11
             Movant                              :
                                                 :
              v.                                 :
                                                 :
       No Respondent                             :

                         ORDER FOR PRO HAC VICE ADMISSION

       NOW, this ___ day of _______, 2019, upon consideration of the Motion for Pro Hac

Vice Admission of Samuel C. Wisotzkey, it is hereby ORDERED and DECREED that Samuel

C. Wisotzkey of Kohner, Mann & Kailas, S.C. is admitted pro hac vice to practice in the United

States Bankruptcy Court for the Western District of Pennsylvania in the above-captioned case.




                                                           BY THE COURT:



                                                           Hon. Carlota M. Böhm
